



Exhibit 10.53










TWELFTH AMENDMENT
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
AMONG
LEGACY RESERVES LP,
as Borrower,
THE GUARANTORS,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
and
THE LENDERS SIGNATORY HERETO
DATED AS OF March 21, 2019





--------------------------------------------------------------------------------









TWELFTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This TWELFTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Twelfth Amendment”) dated as of March 21, 2019, among LEGACY RESERVES LP, a
limited partnership duly formed under the laws of the State of Delaware (the
“Borrower”); each of the undersigned guarantors (the “Guarantors,” and together
with the Borrower, the “Obligors”); WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”) and as Issuing Lender; and the Lenders
and each Lender in its capacity as Secured Swap Party (collectively, the
“Lenders”) signatory hereto.
Recitals
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Third Amended and Restated Credit Agreement dated as of April 1, 2014
(as amended by the First Amendment to Third Amended and Restated Credit
Agreement dated as of April 17, 2014, that certain Second Amendment to Third
Amended and Restated Credit Agreement dated as of May 22, 2014, that certain
Third Amendment to Third Amended and Restated Credit Agreement dated as of
December 29, 2014, that certain Fourth Amendment to Third Amended and Restated
Credit Agreement dated as of February 23, 2015, that certain Fifth Amendment to
Third Amended and Restated Credit Agreement dated as of August 5, 2015, that
certain Sixth Amendment to Third Amended and Restated Credit Agreement dated as
of November 13, 2015, that certain Seventh Amendment to Third Amended and
Restated Credit Agreement dated as of February 19, 2016, that certain Eighth
Amendment to Third Amended and Restated Credit Agreement dated as of October 25,
2016, that certain Ninth Amendment to Third Amended and Restated Credit
Agreement dated as of March 23, 2018, that certain Tenth Amendment to Third
Amended and Restated Credit Agreement dated as of September 14, 2018 and that
certain Eleventh Amendment to Third Amended and Restated Credit Agreement dated
as of September 20, 2018 (as so amended prior to the date hereof, the “Existing
Credit Agreement,” and the Existing Credit Agreement, as amended by this
Twelfth Amendment, the “Credit Agreement”), pursuant to which the Lenders have
made certain credit available to and on behalf of the Borrower.
B.    The Guarantors are parties to that certain Third Amended and Restated
Guaranty Agreement dated as of April 1, 2014 made by each of the Guarantors (as
defined therein) in favor of the Administrative Agent (the “Guaranty”).
C.    The Borrower, the Guarantors, the Administrative Agent and the Lenders
have agreed to amend and waive certain provisions of the Existing Credit
Agreement as more fully set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section1Defined Terms. As used in this Twelfth Amendment, each of the terms
defined in the opening paragraph and the Recitals above shall have the meanings
assigned to such terms





--------------------------------------------------------------------------------





therein. Each term defined in the Credit Agreement, as amended hereby, and used
herein without definition shall have the meaning assigned to such term in the
Credit Agreement, as amended hereby, unless expressly provided to the contrary.
Each term defined in a Secured Swap Agreement, as amended hereby, and used
herein, without definition herein or in the Credit Agreement, shall have the
meaning assigned to such term in such Secured Swap Agreement. Article, Section,
Schedule, and Exhibit references are to Articles and Sections of and Schedules
and Exhibits to the Existing Credit Agreement, unless otherwise specified. The
words “hereof”, “herein”, and “hereunder” and words of similar import when used
in this Twelfth Amendment shall refer to this Twelfth Amendment as a whole and
not to any particular provision of this Twelfth Amendment. The term “including”
means “including, without limitation”. Paragraph headings have been inserted in
this Twelfth Amendment as a matter of convenience for reference only and it is
agreed that such paragraph headings are not a part of this Twelfth Amendment and
shall not be used in the interpretation of any provision of this Twelfth
Amendment.


Section2Amendments to Credit Agreement.
2.1Amendments to Section 1.02.
(a)The following definitions are hereby amended and restated in their entirety
to read as follows:
“Agreement” means this Third Amended and Restated Credit Agreement, as amended
by the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh Amendment, the
Eighth Amendment, the Ninth Amendment, the Tenth Amendment, the Eleventh
Amendment, and the Twelfth Amendment, as the same may from time to time be
amended, modified, supplemented or restated.
“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:


 
Borrowing Base Utilization Percentage
Eurodollar Loans
ABR Loans
Commitment Fee Rate
Level 1
less than 25%
2.00% plus the Extension Rate
1.00% plus the Extension Rate
0.375%
Level 2
greater than or equal to 25%, but less than 50%
2.25% plus the Extension Rate
1.25% plus the Extension Rate
0.375%
Level 3
greater than or equal to 50%, but less than 75%
2.50% plus the Extension Rate
1.50% plus the Extension Rate
0.500%






--------------------------------------------------------------------------------







Level 4
greater than or equal to 75%, but less than 90%
2.75% plus the Extension Rate
1.75% plus the Extension Rate
0.5%
Level 5
greater than or equal to 90%
3.00% plus the Extension Rate
2.00% plus the Extension Rate
0.5%

; provided, however, that if the ratio of (i) First Lien Debt as of the last day
of any fiscal quarter to (ii) EBITDA for the four fiscal quarters ending on such
day (a “Test Period”) is greater than 3.00 to 1.00, then the Applicable Margin
set forth in the above grid with respect to Eurodollar Loans and ABR Loans
shall, in each case, be increased by 0.50% (the “Increased Pricing”) during the
period from and including the first day immediately following the date a
compliance certificate is delivered pursuant to Section 8.01(c) for such Test
Period through and including the date of delivery of a compliance certificate
pursuant to Section 8.01(c) for the immediately succeeding Test Period.
Each change in the Applicable Margin and Commitment Fee Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change, provided,
however, that (a) if at any time the Borrower fails to deliver a Reserve Report
pursuant to Section 8.12(a), then the “Applicable Margin” and “Commitment Fee
Rate” shall mean the rate per annum set forth on the grid when the Borrowing
Base Utilization Percentage is at its highest level; and (b) any increase or
decrease in the Applicable Margin resulting from a change in the ratio of First
Lien Debt to EBITDA shall become effective as of the first day immediately
following the date a compliance certificate is delivered pursuant to Section
8.01(c); provided further, however, the Increased Pricing shall apply without
regard to the ratio of First Lien Debt to EBITDA (x) at any time after the date
on which any annual or quarterly financial statement was required to have been
delivered pursuant to Section 8.01(a) or Section 8.01(b) but was not, commencing
with the first day immediately following such date and continuing until the
first day immediately following the date on which such financial statement is
delivered or (y) at all times if an Event of Default shall have occurred and be
continuing. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Margin for any period shall be
subject to the provisions of Section 3.02(f).
“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(e), Section 2.07(f), Section 8.13(c), Section 9.12(d)
or Section 9.12(e) or pursuant to the other provisions of this Agreement,
provided that on May 22, 2019, the Borrowing Base shall be automatically reduced
by $5,000,000.





--------------------------------------------------------------------------------





“Late Receipts” means, as of any date of determination on any Business Day, any
funds received by the Borrower on such Business Day after 10:00 a.m., Houston
time, from the sale of Property or otherwise to the extent such funds would
cause the Consolidated Cash Balance to exceed at the end of such Business Day,
(i) prior to April 1, 2019, $20,000,000 and (ii) on or after April 1, 2019,
$15,000,000.
“LC Commitment” at any time means Two Million Dollars ($2,000,000), provided,
that at any time after the Twelfth Amendment Effective Date, the LC Commitment
shall not exceed the LC Exposure as of the Twelfth Amendment Effective Date.
“Maturity Date” means May 31, 2019.
(b)The following definitions are hereby added where alphabetically appropriate
to read as follows:
“13-Week Budget” means a thirteen-week rolling operating budget and cash flow
forecast, in form and substance reasonably acceptable to the Administrative
Agent.
“2019 Capex Acreage” means Oil and Gas Properties owned by the Borrower and its
Subsidiaries upon which any Obligor projects to make any capital expenditure for
the calendar year 2019 pursuant to the Capital Expenditure Budget.
“Capital Expenditure Budget” means a budget setting forth the projected capital
expenditures of the Obligors for the calendar year 2019, in form and substance
reasonably acceptable to the Administrative Agent.
“Extension Rate” means a rate per annum equal to 2.25%,
“Investment Banker” has the meaning assigned to such term in Section 8.22(a).
“Material Permian Acreage” means Oil and Gas Properties owned by the Borrower
and its Subsidiaries in Martin, Reeves, Winkler, Midland, Pecos, Howard,
Glasscock, Reagan, Upton, Irion, Crockett, Loving and Andrews Counties, Texas
and Lea County, New Mexico except for any such Oil and Gas Property that the
Administrative Agent expressly agrees in writing is not Material Permian
Acreage.
“Obligors” means the Borrower and the Guarantors.
“Refinancing Plan” has the meaning assigned to such term in Section 8.22(a).
“Twelfth Amendment” means that certain Twelfth Amendment to Third Amended and
Restated Credit Agreement, dated as of March 21, 2019, among the Borrower, the
Guarantors, the Administrative Agent, Secured Swap Parties and the Lenders party
thereto.





--------------------------------------------------------------------------------





“Twelfth Amendment Effective Date” has the meaning ascribed to such term in the
Twelfth Amendment.
2.2Amendment to Section 1.06(a). Section 1.06(a) is hereby amended by inserting
at the end of thereof: “The Borrower shall not designate any Subsidiary as an
E&P Subsidiary after the Twelfth Amendment Effective Date.”


2.3Amendment to Section 2.03. The paragraph following Section 2.03(j) is hereby
amended by replacing the amount “$20,000,000” with the following:
“(i) prior to April 1, 2019, $20,000,000 and (ii) on or after April 1, 2019,
$15,000,000.”


2.4Amendment to Section 2.07(b). Section 2.07(b) is hereby amended by inserting,
immediately prior to the end of the first sentence, the following: “provided
that there shall not be a Scheduled Redetermination on April 1, 2019 and
notwithstanding anything to the contrary in this Section 2.07(b), there shall
not be an Interim Redetermination between the Twelfth Amendment Effective Date
and the Maturity Date.”


2.5Amendment to Section 2.07(e). Section 2.07(e) is hereby amended by deleting
it in its entirety and replacing it with the following:


“(e)    Reduction of Borrowing Base Upon Termination of Hedge Positions. If any
hedge positions (whether evidenced by a floor, put or Swap Agreement) of the
Borrower or any Subsidiary shall terminate or result in any off-setting
position, with the effect of reducing the economic value supporting the
Borrowing Base, then the Borrowing Base shall be automatically reduced in an
amount equal to 75% of the net amount received by or off-set against the
Borrower and/or its Subsidiaries.”


2.6Amendment to Section 2.08(a). Section 2.08(a) is hereby amended by inserting
the following sentence at the end thereof.
“Notwithstanding anything to the contrary contained herein, the Borrower may not
request the issuance, amendment, renewal or extension of any Letter of Credit
after the Twelfth Amendment Effective Date.”


2.7Amendment to Section 3.02(c). Section 3.02(c)(i) is hereby amended by
deleting it in its entirety and replacing it with the following:
“(i) if an Event of Default has occurred and is continuing, or if any principal
of or interest on any Loan or any fee or other amount payable by the Borrower or
any Guarantor hereunder or under any other Loan Document is not paid when due,
whether at stated maturity, upon acceleration or otherwise, and including any
payments in respect of a Borrowing Base Deficiency under Section 3.04(c), then
all Loans outstanding, in the case of an Event of Default, and such overdue
amount, in the case of a failure to pay amounts when due, shall bear interest,
after as well as before judgment, at the Alternate Base Rate plus the Applicable
Margin less the Extension Rate plus two percent (2%), but in no event to exceed
the Highest Lawful Rate,”





--------------------------------------------------------------------------------







2.8Amendment to Section 3.04(e). Section 3.04(e) clause (B) is hereby amended by
replacing the amount “$20,000,000” with the following:
“(x) prior to April 1, 2019, $20,000,000 and (y) on or after April 1, 2019,
$15,000,000”.
2.9Amendment to Section 6.02(e). Section 6.02(e) is hereby amended by replacing
the amount “$20,000,000” with the following:
“(i) prior to April 1, 2019, $20,000,000 and (ii) on or after April 1, 2019,
$15,000,000”.


2.10Amendments to Section 8.01.
(a)Section 8.01(l) is hereby amended by deleting the phrase “having a value,
individually or in the aggregate, in excess of $1,000,000 (in each case as
assigned to such Oil and Gas Properties in the most recently delivered Reserve
Report)”.
(b)Section 8.01(o) is hereby amended by deleting it in its entirety and
replacing it with the following:
“(o)    On or prior to the 20th Business Day after the end of each month, the
Borrower shall deliver to the Administrative Agent, a report setting forth, for
each calendar month during the then-current fiscal year to date, the volume of
production and sales attributable to production (and the prices at which such
sales were made and the revenues derived from such sales) for each such calendar
month from the Oil and Gas Properties, and setting forth the related ad valorem,
severance and production taxes and lease operating expenses attributable thereto
and incurred for each such calendar month.”


(c)Section 8.01(t) is hereby amended by deleting the word “Specified” and
replacing it with the word “Material”.
(d)Section 8.01 is hereby amended by inserting the following clause (u) at the
end thereof:
“(u)    Additional Monthly Reporting. On or prior to the 20th Business Day after
the end of each month, the Borrower shall deliver to the Administrative Agent:
(i) an updated Capital Expenditure Budget including a report from a Financial
Officer identifying and addressing any variance of actual performance to the
Capital Expenditure Budget for the prior month; and (ii) an updated accounts
payable schedule as of the last day of the immediately prior month. Each Friday
following the end of a four week period, beginning on the second week after the
Twelfth Amendment Effective Date, the Borrower shall deliver an updated 13-Week
Budget to the Administrative Agent. On or prior to the last day of each calendar
week, the Borrower shall deliver to the Administrative Agent, a variance report
comparing the Borrower’s actual receipts and disbursements for the prior
calendar week and the prior four calendar weeks (on a cumulative basis) with the
projected receipts and disbursements for such week and the prior four calendar
weeks (on a cumulative basis) as reflected in the 13-Week Budget, which variance
report shall





--------------------------------------------------------------------------------





include a report from a Financial Officer identifying and addressing any
variance of actual performance to projected performance for the prior week.”


2.11Amendment to Section 8.14(a). The second paragraph of Section 8.14(a) is
hereby amended by deleting it in its entirety and replacing it with the
following:
“In addition to the foregoing, (i) not later than 30 days after the Eighth
Amendment Effective Date (or such longer period as the Administrative Agent may
agree), (ii) not later than 15 days after the Twelfth Amendment Effective Date
(or such longer period as the Administrative Agent may agree), and (iii)
thereafter, contemporaneously with the acquisition of any Material Permian
Acreage by the Borrower or any of its Subsidiaries (or such longer period as the
Administrative Agent may agree), the Borrower shall, and shall cause its
Subsidiaries to, grant to the Administrative Agent as security for the
Obligations a first-priority Lien (provided that Excepted Liens of the type
described in clauses (a) to (d) and (f) of the definition thereof may exist, but
subject to the provisos at the end of such definition) on (a) in the case of
clause (i), the Permian Acreage as of the Eighth Amendment Effective Date not
already subject to a Lien of the Security Instruments such that after giving
effect thereto, to the knowledge of the Borrower and its Subsidiaries, 100% of
the Permian Acreage as of the Eighth Amendment Effective Date is Mortgaged
Property, (b) in the case of clause (ii), the Material Permian Acreage and the
2019 Capex Acreage, in each case not already subject to a Lien of the Security
Instruments such that after giving effect thereto, to the knowledge of the
Borrower and its Subsidiaries, 100% of the Material Permian Acreage and 2019
Capex Acreage is Mortgaged Property, and (c) in the case of clause (iii), the
Material Permian Acreage not already subject to a Lien of the Security
Instruments such that after giving effect thereto, to the knowledge of the
Borrower and its Subsidiaries, 100% of the Material Permian Acreage so requested
by the Administrative Agent is Mortgaged Property. All such Liens will be
created and perfected by and in accordance with the provisions of Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In order to
comply with the foregoing, if any Subsidiary places a Lien on its Oil and Gas
Properties and such Subsidiary is not a Guarantor, then it shall become a
Guarantor and comply with Section 8.14(b).”


2.12Amendment to Section 8.18. Section 8.18 is hereby amended by replacing the
amount “$20,000,000” with the following:
“(i) prior to April 1, 2019, $20,000,000 and (ii) on or after April 1, 2019,
$15,000,000”.
2.13Amendment to Article VIII. Article VIII is hereby amended by inserting the
following Section 8.22.
“Section 8.22    Investment Banker; Refinancing Plan; Lender Presentations.


(a)    The Borrower shall at all times retain an investment banker (the
“Investment Banker”), to identify, evaluate and pursue strategic alternatives
for the Borrower and the Obligors to repay, redeem and/or refinance the Loans
and other Debt outstanding under





--------------------------------------------------------------------------------





the Credit Agreement (the “Refinancing Plan”). The Borrower will deliver a copy
of its engagement letter with such Investment Banker to the Administrative Agent
within three (3) Business Days of the Twelfth Amendment Effective Date, and any
amendment or supplement thereto, to the Administrative Agent.


(b)    The Borrower shall provide the Administrative Agent and its financial
advisors with reasonable access to the Investment Banker and shall direct the
Investment Banker to (i) regularly update (and in any event, no less than once
each week) the Administrative Agent and its financial advisors as to the
Borrower’s financial performance and any material events, circumstances or
developments relating to the Refinancing Plan (including but not limited to,
general discussions with holders of Debt, any formal or informal, binding or
non-binding, commitments, bids or indications of interest) and (ii) update, on a
monthly basis following the Twelfth Amendment Effective Date, the Administrative
Agent and its financial advisors with respect to the then current 13-Week
Budget, the Borrower’s financial performance and information regarding the oil
and gas reserves attributable to the Oil and Gas Properties of the Borrower and
its Subsidiaries.


(c)    No less often than bi-weekly following the Twelfth Amendment Effective
Date, the Borrower and the Investment Banker shall provide an oral report to the
Lenders on the Borrower’s financial performance and its Refinancing Plan.”


2.14Amendment to Section 9.01(a). Section 9.01(a) is hereby amended by:
(a)deleting “1.0 to 1.0” and replacing it with “.70 to 1.0”.
(b)inserting the following clause (f):
“(f)    Total Leverage Ratio. The Parent will not permit, as of the last day of
the fiscal quarter ending March 31, 2019, its ratio of Total Debt to EBITDA for
the four fiscal quarters then ending, to be greater than 5.25 to 1.00.”


2.15Amendment to Section 9.12. Section 9.12 is hereby amended by deleting the
text of each of clauses (d), (e) and (g) and replacing it with “intentionally
omitted”. Section 9.12 is hereby further amended by inserting the following at
the end of Section 9.12:
“If the Borrower or any of its Subsidiaries, sells, assigns, farms-out, conveys
or otherwise transfers any Oil and Gas Property that is a Mortgaged Property or
any interest therein or Subsidiaries owning Oil and Gas Properties that are
Mortgaged Properties and that action is otherwise permitted by the previous
sentence of this Section 9.12, and the consideration received in respect of such
sale, assignment, farm-out, conveyance or other transfer consists in whole or in
part of Oil and Gas Properties acquired from or through the acquirer of the
Mortgaged Property, then the Borrower or the applicable Subsidiary shall
contemporaneously grant to the Administrative Agent as security for the
Obligations a first-priority Lien (provided that Excepted Liens of the type
described in clauses (a) to (d) and (f) of the definition thereof may exist, but
subject to the provisos at the end of such definition) on the Oil and Gas
Properties acquired as consideration from or through the acquirer of the
Mortgaged Property.”





--------------------------------------------------------------------------------







2.16Amendment to Section 9.19. Section 9.19 is hereby amended by deleting it in
its entirety and replacing it with the following:
“Section 9.19        Swap Agreement Termination.  The Borrower shall, and shall
require its Subsidiaries to, maintain the hedged positions established pursuant
to Swap Agreements used to calculate the then effective Borrowing Base and the
Borrower shall, and shall require its Subsidiaries to, neither assign, terminate
or unwind any such Swap Agreements nor sell any such Swap Agreements if the
effect of such action (when taken together with any other Swap Agreements
executed contemporaneously with the taking of such action) would have the effect
of reducing the economic value supporting the Borrowing Base; provided that
notwithstanding the foregoing or anything in this Agreement or any Secured Swap
Agreement to the contrary, the Borrower shall, and shall cause its Subsidiaries
to, close-out and terminate prior to the scheduled termination date thereof all
Secured Swap Agreements consensually with any Secured Swap Party requesting
(with notice to the Administrative Agent) such a close-out and early termination
at least three (3) Business Days prior to the Maturity Date, so long as all Cash
Receipts and any other proceeds of such early termination shall be immediately
and concurrently (but in no event later than May 31, 2019): (i) deposited into a
Deposit Account, (ii) 75% of such Cash Receipts and any other proceeds will be
used to immediately repay the Loans (which amount may not be reborrowed) and
(iii) the Borrowing Base shall be adjusted in accordance with Section 2.07(e).”


Section3
Conditions Precedent. This Twelfth Amendment shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 12.02 of the Credit Agreement) (the “Twelfth Amendment
Effective Date”):

3.1The Administrative Agent shall have received from each Lender (including in
its capacity as a Secured Swap Party (as applicable), the Borrower and the
Guarantors, counterparts (in such number as may be requested by the
Administrative Agent) of this Twelfth Amendment signed on behalf of such Person.
3.2The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that attached thereto is a true, correct and
complete copy of the Seventh Amendment to the Second Lien Credit Agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent, and shall in any event amend the Second Lien Credit
Agreement in the same manner as the Credit Agreement is to be amended by this
Twelfth Amendment (the “Second Lien Amendment”). The “Seventh Amendment
Effective Date” under and as defined in the Second Lien Credit Agreement shall
have occurred (or shall occur substantially concurrently with the Twelfth
Amendment Effective Date).
3.3The Borrower shall have paid the fees and expenses of the Administrative
Agent’s counsel and financial advisors submitted to the Borrower on or before
the date all of the conditions set forth in this Section 3 hereof have been
satisfied and all other fees and expenses (including invoiced retainers to
Orrick Herrington & Sutcliffe LLP and RPA Advisors) required to be paid as of or
prior to such date by Section 12.03 of the Credit Agreement or any other
provision of a Loan Document.





--------------------------------------------------------------------------------







3.4The Administrative Agent shall have received the 13-Week Budget and the
Capital Expenditure Budget.
3.5Extension Fee.
a.The Administrative Agent shall have received in cash, for the benefit of the
Lenders, an extension fee in an amount equal to $2,012,500; and
b.on the Twelfth Amendment Effective Date, an amount equal to $862,500, shall be
fully earned as of the Twelfth Amendment Effective Date but shall be payable to
the Administrative Agent for the benefit of all Lenders, as of the earlier to
occur of the (i) Maturity Date or (ii) acceleration of the Loans.
3.6Notwithstanding anything to the contrary in the Credit Agreement, the
Borrower shall pledge and deposit with the Administrative Agent, for the benefit
of the Issuing Bank on the Twelfth Amendment Effective date, or with the consent
of the Issuing Bank, within five (5) Business Days of the Twelfth Amendment
Effective Date), an amount in cash in dollars equal to the LC Exposure plus any
accrued and unpaid interest thereon, which cash collateral shall be held by the
Administrative Agent for the benefit of each Issuing Bank and the Lenders in
accordance with and subject to Section 2.08(j) until the Maturity Date.
The Administrative Agent is hereby authorized and directed to declare this
Twelfth Amendment to be effective and to declare the occurrence of the Twelfth
Amendment Effective Date when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted in Section 12.02 of the Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.
Section4
Miscellaneous.

4.1Limited Waiver.
a.Subject to the terms and conditions hereof, the Administrative Agent and each
Lender agrees to waive, the occurrence and continuation of the Waiver Defaults
and not to exercise any rights or remedies under the Credit Agreement and the
Loan Documents and applicable law on account of the Waiver Defaults. The
Borrower and each Obligor acknowledges and agrees that upon the occurrence of
any Default or Event of Default (other than the Waiver Defaults) under the
Credit Agreement and the Loan Documents, the Administrative Agent will be free,
in accordance with the Credit Agreement and applicable Loan Documents and
applicable law, to exercise any rights and remedies available to them at that
time on account of any Default or Event of Default that occurs and remains
uncured. For the purposes of this Twelfth Amendment, “Waiver Defaults” means (i)
the Borrower and each Parent Guarantor’s failure to comply with Section 9.01(a)
of the Existing Credit Agreement for the fiscal quarter ending December 31, 2018
and (ii) the Borrower’s failure to deliver its audited consolidated balance
sheet and related statements of operations, shareholders’ equity and cash flows
for 2018 without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit.





--------------------------------------------------------------------------------







b.The Borrower and each Obligor acknowledges that on the date hereof all
outstanding Indebtedness is payable in accordance with their terms and the
Borrower and each Obligor waives any defense, offset, counterclaim or recoupment
with respect thereto. The Secured Parties hereby expressly reserve all of their
rights, remedies, and claims under the Loan Documents and the Secured Swap
Agreements. Except as expressly provided herein with respect to the Waiver
Defaults, nothing in this Agreement shall constitute a waiver or relinquishment
of (i) any Default or Event of Default under any of the Loan Documents or
termination event, default or event of default under or in relation to any
Secured Swap Agreement, (ii) any of the agreements, terms or conditions
contained in any of the Loan Documents or Secured Swap Agreements except as
expressly amended hereby, (iii) any rights or remedies of any Secured Party with
respect to the Loan Documents and Secured Swap Agreements except as expressly
amended hereby, or (iv) the rights of any Secured Party to collect the full
amounts owing to them under the Loan Documents and the Secured Swap Agreements.
c.Each Loan Party hereby agrees and acknowledges that the Secured Parties
require and will require strict performance by the Loan Parties of all of their
respective obligations, agreements and covenants contained in the Credit
Agreement and the other Loan Documents (including any action or circumstance
which is prohibited or limited during the existence of a Default or Event of
Default) and each Secured Swap Agreement, and no inaction or action by any
Secured Party regarding any Default, Event of Default, termination event or
event of default is intended to be or shall be a waiver thereof. Each Loan Party
hereby also agrees and acknowledges that no course of dealing and no delay in
exercising any right, power, or remedy conferred to any Secured Party in the
Credit Agreement or in any other Loan Documents or Secured Swap Agreement or now
or hereafter existing at law, in equity, by statute, or otherwise shall operate
as a waiver of or otherwise prejudice any such right, power, or remedy.
d.Furthermore, each party hereto hereby agrees that, in no event and under no
circumstance shall any past or future discussions with the Administrative Agent
or any other Secured Party, serve to (i) cause a modification of the Loan
Documents or any Secured Swap Agreement, (ii) establish a custom or course of
dealing with respect to any of the Loan Documents or Secured Swap Agreement,
(iii) operate as a waiver of any existing or future Default or Event of Default
(as defined in the Credit Agreement) under the Loan Documents or Secured Swap
Agreement, event of default or termination event, as amended hereby, (iv)
entitle any Loan Party to any other or further notice or demand whatsoever
beyond those required by the Loan Documents, as amended hereby or any Secured
Swap Agreement, or (v) in any way modify, change, impair, affect, diminish or
release any Loan Party’s obligations or liability under the Loan Documents or
any Secured Swap Agreement, as amended hereby, or any other liability any Loan
Party may have any Secured Party.
4.2Confirmation. The provisions of the Credit Agreement, as amended by this
Twelfth Amendment, shall remain in full force and effect following the
effectiveness of this Twelfth Amendment.
4.3Ratification and Affirmation; Representations and Warranties. Each Obligor
hereby (a) acknowledges the terms of this Twelfth Amendment; (b) ratifies and
affirms its obligations under, and acknowledges its continued liability under,
each Loan Document to which it is a party and agrees that each Loan Document to
which it is a party remains in full force





--------------------------------------------------------------------------------





and effect as expressly amended hereby; (c) represents and warrants to the
Lenders that as of the date hereof, after giving effect to the terms of this
Twelfth Amendment: (i) all of the representations and warranties contained in
each Loan Document to which it is a party are true and correct, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct as of such specified earlier date, (ii) no Default or
Event of Default has occurred and is continuing, (iii) no event or events have
occurred which individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect and (iv) it has not designated any Subsidiary as
an E&P Subsidiary; and (d) agrees that from and after the Twelfth Amendment
Effective Date each reference to the Credit Agreement in the other Loan
Documents shall be deemed to be a reference to the Credit Agreement, as amended
by this Twelfth Amendment. Without limiting the foregoing, each Guarantor hereby
ratifies, confirms, acknowledges and agrees that its obligations under the
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, all of
the Guaranteed Obligations (as defined in the Guaranty) as such Guaranteed
Obligations may have been amended by this Agreement, and its execution and
delivery of this Agreement does not indicate or establish an approval or consent
requirement by such Guarantor under the Guaranty, in connection with the
execution and delivery of amendments, consents or waivers to the Credit
Agreement or any of the other Loan Documents or any Secured Swap Agreement. Each
of the Grantors have granted to the Administrative Agent, a valid, binding,
perfected, enforceable, first priority (subject to Permitted Liens) Liens in the
Collateral and all Deed of Trust Property and all other assets described in the
Security Instruments and such Liens are not subject to avoidance, subordination,
recharacterization, recovery, attack, offset, counterclaim, or defense of any
kind;
4.4Counterparts. This Twelfth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Twelfth Amendment by telecopy, facsimile, email or
other electronic means shall be effective as delivery of a manually executed
counterpart hereof.
4.5No Oral Agreement. This Twelfth Amendment, the Credit Agreement and the other
Loan Documents executed in connection herewith and therewith represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous, or unwritten oral agreements of the parties. There are no
subsequent oral agreements between the parties.
4.6GOVERNING LAW. THIS TWELFTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
4.7Payment of Expenses. In accordance with Section 12.03 of the Credit Agreement
and without limiting the rights of any Lender under Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred,
including, without limitation, the reasonable fees and disbursements of counsel
and financial advisor to the Administrative Agent, promptly upon receipt.





--------------------------------------------------------------------------------







4.8Severability. Any provision of this Twelfth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
4.9Successors and Assigns. This Twelfth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
4.10Loan Document. This Twelfth Amendment is a “Loan Document” as defined and
described in the Credit Agreement, and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto. Without limiting
the foregoing, any breach of representations, warranties, and covenants under
this Agreement shall be a Default or Event of Default, as applicable, under the
Credit Agreement.
4.11Secured Swap Party. Each Lender party hereto that is also a Swap Secured
Party, and each of the Borrower and each of its Subsidiaries party to a Secured
Swap Agreement, hereby agrees that, notwithstanding anything in any Secured Swap
Agreement to the contrary, the Borrower shall, and shall cause its Subsidiaries
to, close out and early terminate each Secured Swap Agreement at the request of
any Secured Swap Party (in its sole and absolute discretion, provided, that,
each Secured Swap Party agrees to make such request no later than May 28, 2019),
with notice to the Administrative Agent, and otherwise in accordance with
Section 9.19 of the Credit Agreement (as amended by the Twelfth Amendment to the
Credit Agreement). The Borrower shall enter into any amendment or other
modification of a Secured Swap Agreement to effectuate the foregoing. For
avoidance of doubt, the foregoing is not intended to modify any provision or any
right of any Secured Swap Party except as expressly set forth herein.
4.12RELEASE. FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF
WHICH ARE HEREBY ACKNOWLEDGED, THE BORROWER AND EACH OTHER OBLIGOR HEREBY, FOR
ITSELF AND ITS SUCCESSORS AND ASSIGNS, FULLY AND WITHOUT RESERVE, RELEASES AND
FOREVER DISCHARGES EACH LENDER, EACH AGENT, THE ARRANGER, THE ISSUING BANK, AND
EACH OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, OFFICERS, DIRECTORS, EMPLOYEES,
REPRESENTATIVES, TRUSTEES, ATTORNEYS, AGENTS, ADVISORS (INCLUDING ATTORNEYS,
ACCOUNTANTS AND EXPERTS) AND AFFILIATES (COLLECTIVELY THE “RELEASED PARTIES” AND
INDIVIDUALLY A “RELEASED PARTY”) FROM ANY AND ALL ACTIONS, CLAIMS, DEMANDS,
CAUSES OF ACTION, JUDGMENTS, EXECUTIONS, SUITS, DEBTS, LIABILITIES, COSTS,
DAMAGES, EXPENSES OR OTHER OBLIGATIONS OF ANY KIND AND NATURE WHATSOEVER, KNOWN
OR UNKNOWN, DIRECT AND/OR INDIRECT, AT LAW OR IN EQUITY, WHETHER NOW EXISTING OR
HEREAFTER ASSERTED (INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS,
REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY
RELEASED PARTY), FOR OR BECAUSE OF ANY MATTERS OR THINGS OCCURRING, EXISTING OR
ACTIONS DONE, OMITTED TO BE DONE, OR SUFFERED TO BE DONE BY ANY OF THE RELEASED
PARTIES, IN EACH CASE, ON OR PRIOR TO THE DATE HEREOF AND ARE IN ANY WAY





--------------------------------------------------------------------------------





DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY CONNECTED TO ANY OF THIS
TWELFTH AMENDMENT, THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (COLLECTIVELY, THE “RELEASED
MATTERS”). THE BORROWER AND EACH OTHER OBLIGOR, BY EXECUTION HEREOF, HEREBY
ACKNOWLEDGES AND AGREES THAT THE AGREEMENTS IN THIS SECTION 4.12 ARE INTENDED TO
COVER AND BE IN FULL SATISFACTION FOR ALL OR ANY ALLEGED INJURIES OR DAMAGES
ARISING IN CONNECTION WITH THE RELEASED MATTERS. THE BORROWER AND EACH OTHER
OBLIGOR HEREBY FURTHER AGREES THAT IT WILL NOT SUE ANY RELEASED PARTY ON THE
BASIS OF ANY RELEASED MATTER RELEASED, REMISED AND DISCHARGED BY THE BORROWER
AND THE OBLIGORS PURSUANT TO THIS SECTION 4. IN AGREEING TO THIS SECTION 4, THE
BORROWER AND EACH GUARANTOR CONSULTED WITH, AND HAS BEEN REPRESENTED BY, LEGAL
COUNSEL AND EXPRESSLY DISCLAIM ANY RELIANCE ON ANY REPRESENTATIONS, ACTS OR
OMISSIONS BY ANY OF THE RELEASED PARTIES AND HEREBY AGREES AND ACKNOWLEDGES THAT
THE VALIDITY AND EFFECTIVENESS OF THE RELEASES SET FORTH HEREIN DO NOT DEPEND IN
ANY WAY ON ANY SUCH REPRESENTATIONS, ACTS AND/OR OMISSIONS OR THE ACCURACY,
COMPLETENESS OR VALIDITY HEREOF. THE PROVISIONS OF THIS SECTION 4, SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND PAYMENT IN FULL OF THE OBLIGATIONS.


[SIGNATURES BEGIN NEXT PAGE]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Twelfth Amendment to be
duly executed as of the date first written above.
BORROWER:
LEGACY RESERVES LP
 
By:Legacy Reserves GP, LLC,
its general partner
 
By:
 
James Daniel Westcott
 
President and Chief Financial Officer
GUARANTORS:
LEGACY RESERVES OPERATING LP
 
By:Legacy Reserves Operating GP LLC, its general partner
 
By:Legacy Reserves LP, its sole member
 
By:Legacy Reserves GP, LLC, its general partner
 
By:
 
James Daniel Westcott
 
President and Chief Financial Officer
 
LEGACY RESERVES OPERATING GP LLC
 
By:Legacy Reserves LP, its sole member
 
By:Legacy Reserves GP, LLC, its general partner
 
By:
 
James Daniel Westcott
 
President and Chief Financial Officer










--------------------------------------------------------------------------------





 
LEGACY RESERVES SERVICES, INC.
 
 
 
DEW GATHERING LLC
 
 
 
PINNACLE GAS TREATING LLC
 
 
 
LEGACY RESERVES ENERGY SERVICES LLC
 
 
 
LEGACY RESERVES GP, LLC
 
 
 
LEGACY RESERVES INC.
 
LEGACY RESERVES MARKETING LLC
 
By:
 
James Daniel Westcott
 
President and Chief Financial Officer





ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, a Lender,
Issuing Lender and a Secured Swap Party
 
By:
 
Name: Brett Steele
 
Title: Director



LENDERS:
BANK OF AMERICA, N.A.
 
By:
 
Name: Kevin M. Behan
 
Title: Managing Director



 
COMPASS BANK
 
By:
 
Name: Rachel Festervand
 
Title: Sr. Vice President








--------------------------------------------------------------------------------





 
ROYAL BANK OF CANADA
 
By:
 
Name: Jay T. Sartain
 
Title: Authorized Signatory



 
U.S. BANK NATIONAL ASSOCIATION
 
By:
 
Name: Nicholas T. Hanford
 
Title: Vice President



 
JPMORGAN CHASE BANK, N.A.
 
By:
 
Name: Stephanie Balette
 
Title: Authorized Officer



 
THE BANK OF NOVA SCOTIA, as a Lender and a Secured Swap Party
Houston Branch
 
By:
 
Name: Thane Rattew
 
Title: Managing Director



 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
 
By:
 
Name: Michael Willis
 
Title: Managing Director
 
By:
 
Name: Joseph Cariello
 
Title: Director



 
BARCLAYS BANK, PLC
 
By:
 
Name: Sydney G. Dennis
 
Title: Director



 
BMO HARRIS FINANCING, INC.
 
By:
 
Name: Melissa Guzman
 
Title: Director








--------------------------------------------------------------------------------





 
CITIBANK, N.A.
 
By:
 
Name: Cliff Vaz
 
Title: Vice President



 
SOCIETE GENERALE
 
By:
 
Name: Max Sonnonstine
 
Title: Director



 
KEYBANK NATIONAL ASSOCIATION
 
By:
 
Name: Quinn Kelly
 
Title: Vice President



 
BANC OF AMERICA CREDIT PRODUCTS, INC.
 
By:
 
Name: Margaret Sang
 
Title: Vice President



 
BRANCH BANKING AND TRUST COMPANY
 
By:
 
Name: Greg Krablin
 
Title: Vice President



 
CROSS OCEAN USSS FUND I (A) LP
 
By:
 
Name:
 
Title:



 
SANTANDER BANK, N.A.
 
By:
 
Name: Aidan Lanigan
 
Title: Senior Vice President
 
 
 
By:
 
Name: Puiki Lok
 
Title: Vice President








--------------------------------------------------------------------------------





 
FIFTH THIRD BANK
 
By:
 
Name: Justin Bellamy
 
Title: Director



 
WEST TEXAS NATIONAL BANK
 
By:
 
Name: Mark D. McKinney
 
Title: Executive Vice President



 
AG ENERGY FUNDING, LLC
 
By:
 
Name: Todd Dittmann
 
Title: Authorized Signatory



 
CROSS OCEAN USSS SIF I LP
 
By:
 
Name:
 
Title:



 
BP ENERGY COMPANY
 
By:
 
Name: Michael Thomas
 
Title: Vice President



 
SHELL TRADING RISK MANAGEMENT, LLC
 
By:
 
Name:
 
Title:



 
_____________________________________
 
By:
 
Name:
 
Title:












